PER CURIAM.
Defendant appeals from judgments of conviction and sentences for attempted second degree murder of a law enforcement officer, grand theft auto, aggravated battery of a person over sixty-five years of age, and attempted robbery. We affirm.
Although the State confessed error on the sentencing issue, its confession was incorrect. “Although the sentences imposed on the defendant in the present case exceeded the statutory maximum, they were not illegal because they fell within the recommended sentencing guidelines.” Escutary v. State, 753 So.2d 650 (Fla. 3d DCA 2000). See also, Mays v. State, 717 So.2d 515 (Fla.1998).
*748We note that this is not the first time the State has incorrectly confessed error on this point; we trust it will be the last.
AFFIRMED.